Title: General Orders, 13 August 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge August 13th [17]75
Parole Williamsburgh.Countersign Torrington


A General Court Martial to sit to morrow morning to try Col. John Mansfield of the Massachusetts Forces, accused by three of his Officers of high Crimes and Misdemeanors: One Brigadier General, and twelve Field Officers, to compose the Court.
  
    
      President Brigdr Gen: Green
    
    
      Col. James Ried
      Col. Patterson
    
    
      Col. James M: Varnum
      Col. Woodbridge
    
    
      Lt Col. [Isaac] Wyman
      Lt Col. [Samuel] March
    
    
      Lt Col. [Benjamin] Holdon
      Lt Col. [William Turner] Miller
    
    
      Major [Nathaniel] Cudworth
      Major [Ephraim] Sawyer
    
    
      Major [John] Butterick
      Major [Israel] Angell
    
    
      Members.
    
  
